DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 06/30/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pilch et al., (US 2012/0288455) and further in view of Poth et al., (US 2015/0297477) and Kuchenmeister et al., (ThermoScientific, 2016).  
	Pilch et al. teaches “anti-erosion oral care formulations and methods that provide erosion protection while maintaining adequate cleaning performance” (Abstract).
	The formulations comprise mucoadhesive polymers, i.e. “polyacrylates” (carbomer) (p. 2, para. [0025]), which “may be incorporated into the orally acceptable vehicle of the present invention in amounts in the range of 0.01 to 20% by weight” (p. 3, para. [0026]); salts such as “zinc”, and “calcium carbonate” (p. 3, para. [0027]) as abrasive, which “will normally be in the range of 5 to 40% by weight and preferably 10 to 25% by weight” (Id. para. [0030]); humectants “such as glycerol, sorbitol and a polyethylene glycol” or mixtures thereof “in the range of 10 to 50% by weight” (Id. para. [0032]); organic thickeners such as “xanthan gum”, which “may be incorporated in the orally acceptable vehicle of the present invention at a concentration of 0.1 to 3% by weight and preferably 0.4 to 1.5% by weight” (Id. para. [0034]), as per claims 1, 6-7, 9, 11-14.
	As a dentifrice comprising the claimed components, the prior art formulations would have been capable of performing the intended uses, as per claim 14.

	Pilch et al. teaches a specific embodiment of an anti-erosion toothpaste comprising water, glycerin, sodium monofluorophosphate (fluoride ion source), sodium lauryl sulfate, 14.8% Precipitated Calcium Carbonate, 0.2% xanthan gum, 0.2% Carbopol (synthetic polyacrylic acid polymer; carbomer) (p. 5, Example 3, Table 3, para. [0049]).
	The prior art embodiment is not anticipatory insofar as the amount of calcium carbonate does not fall within claimed range.
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
	Here a prima facie case of obviousness exists insofar as the claimed range of 30% to 40% by weight for the calcium carbonate lies inside the prior art range of 5% to 40% by weight range for calcium carbonate.

Pilch et al. does not teach a viscosity or basic amino acid for the oral care formulations.

	Poth et al. teaches, “It is preferred that the [sic] when the oral care composition is a dentifrice, the vehicle in particular provide a dentifrice with a viscosity of 10,000 CPS to 700,000 CPS, preferably 30,000 CPS to 300,000 CPS” (p. 5, para. [0066]).
	Poth et al. further teaches use of arginine (basic amino acid) as desensitizing agent in oral care formulations (p. 5, para. [0058]).
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
 	Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a viscosity to 200,000-1,000,000 cps for the oral care formulations of Pilch et al. since having a viscosity of 10,000 CPS to 700,000 CPS is considered suitable for oral care formulations, as taught by Poth et al. Here a prima facie case of obviousness exists insofar as the claimed range of 200,000 to 1,000,000 cps overlaps with the prior art range of 10,000 to 700,000 cps.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	That being said, it would have also been obvious to add the basic amino acid, i.e. arginine, of Poth et al. to the oral care formulations of Pilch for the advantage of providing a desensitizing property to the formulations, as taught by Poth et al.

Further, the dynamic yield stress simply measures the amount of stress required to cause material to flow.  As a dentifrice, the artisan would have expected the composition to be able to flow from a container, i.e. tube, onto a toothbrush.  
For the sake of completion, the Examiner cites Kuchenmeister et al. teaching yield stress values for two different toothpastes – one for adults and one for children (see Introduction and table at p. 2).  The reference teaches, “As expected the yield stress of the children toothpaste is with a value of approximately 55 Pa much lower than the adult product with an average of 215 Pa” [emphasis added] (p. 2, left column under “Measurements, Results and Discussion”).  The yield stress is dynamic insofar as it “characterizes the amount of force it takes to break down the initial structure of the product and get the fluid moving” (p. 1, Introduction).  Accordingly, an oral care composition having a dynamic yield stress of 60-250 Pa would have been obvious.


Response to Arguments
	i) Applicant argues that the combination of references does not make obvious the claimed invention insofar as each reference is deficient in one or more of the claimed limitations (p. 5).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

ii) Concerning the dynamic yield stress, Applicant argues, “it is clear that simply because a composition is ‘able to flow from a container, i.e., tube, onto a toothbrush’ does not imply or necessitate the conclusion that the composition has a dynamic stress yield from 60-250 (Pa), much less maintain that dynamic stress yield over the span of four weeks” (p. 7)
However, Applicant’s dynamic yield stress and viscosity data was provided to show stability over time compared to a composition that did not comprise Carbopol and Xanthan gum (See Specification at p. 20, Table 2, paras. [0047-0048]).
Since the prior art teaches the same thickener system, i.e. a combination of xanthan gum and Carbopol in a toothpaste, the property of stability over time, in regard to viscosity and dynamic yield stress, would have also been present in the prior art formulation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612